MEMORANDUM.
Per Curiam.
The attorney-general has applied for a certiorari to remove into the supreme court the record of a proceeding in habeas corpus pending before Judge Gill, upon an application by Mr. Lowe. The petition for the writ here shows that no hearing has yet been had upon the writ of habeas corpus. No objection appears to have been made to Judge Gill on the ground of any alleged want of jurisdiction on his part to entertain and pass upon that writ. He has general jurisdiction of the subject-matter of the proceeding pending before him. If his authority is limited, or wanting, because of facts beyond the record in the habeas corpus case, it is (as a general rule) the duty of anyone so claiming, to bring those facts into view there, before presenting an application elsewhere based on those facts. The present application does not satisfy us that any want of jurisdiction appears as yet in the record or *628proceedings in the case before Judge Grill. We therefore deny the request for a certiorari, without expressing any opinion^ on the question whether or not a contempt has been committed.
All the judges of the first division cpncur; Judge Macearlane concurring in the result.